IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                Assigned on Briefs July 9, 2013

                                IN RE KAITLYN B. S. ET AL.

                    Appeal from the Juvenile Court for Bedford County
                            No. 3416    Charles Rich, Judge


                  No. M2013-00452-COA-R3-PT - Filed August 21, 2013


The Bedford County Juvenile Court terminated the parental rights of the mother of two
children on the grounds of failure to support, substantial noncompliance with the permanency
plans, and persistence of conditions, and upon the determination that termination of mother’s
rights was in the best interests of the children. The father executed a voluntary surrender of
parental rights to the children. Mother appeals. Finding the evidence clear and convincing,
we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, J.J., joined.

Emeterio R. Hernando, Lewisburg, Tennessee, for the appellant, Lettitia S.1

Robert E. Cooper, Jr., Attorney General and Reporter, Derek C. Jumper, Assistant Attorney
General, Mary Byrd Ferrar, Nashville, Tennessee, for the appellee, State of Tennessee,
Department of Children’s Services.

Trisha A. Bohlen, Shelbyville, Tennessee, for Kaitlyn B.S. and Mackenzie L.S.

                                              OPINION

       Lettitia S. (“Mother”) is the mother of two minor children, Kaitlyn (born February
1999) and Mackenzie (born August 2000). The children came into protective custody of the
Department of Children’s Services (“the Department”) on March 15, 2010, after the


        1
          This court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
Department received a referral from a teacher of one of the children and the subsequent
investigation revealed that Mother, inter alia, had hit her child with a curling iron. The
Department filed a Petition For Temporary Legal Custody and Ex Parte Order on March 18,
2010, in which it was alleged the children were dependent and neglected as a result of
Mother’s physical abuse, her inability to control the children, to provide for the children, and
to ensure the children’s medical and mental health needs were met appropriately. The petition
was supported by the affidavit of Tammie Howell, Case Manager of the Bedford County
Office of the Department, who had personally investigated the referral. A Protective Custody
Order was approved by the juvenile court and entered on the same date.

        A preliminary hearing was set for March 18, 2010. Mother waived her right to a
preliminary hearing and the juvenile court found there was probable cause to believe that the
children were dependent and neglected, and ordered that the children remain in the custody
of the Department. On April 9, 2012, the children’s father, Jackie S., who had not been
residing with Mother or the children, executed a voluntary surrender of his parental rights
to the children. Thus, the subsequent proceedings and this appeal only pertain to Mother’s
parental rights.

        The Department developed the first of several permanency plans on April 7, 2010,
identifying Mother’s responsibilities and goals for her to regain custody of the children. The
plans required Mother to, inter alia, provide suitable and stable housing for at least six
months and provide proof of housing; obtain and maintain a legal source of income and
provide proof of the income, whether from employment, disability, social security payments,
Families First, or other State assistance; ensure the children were not exposed to violent
situations; develop a routine schedule for the children; work with Omni Visions to learn ways
to handle the children’s behaviors; continue to attend mental health counseling and follow
all recommendations; and develop, with the children’s respective foster placements,2 a list
of rules, consequences and rewards for the children’s behavior.

       The children were placed in foster care. At first they both resided at Youth Villages,
Harbour Campus in Georgia. After improvement in their mental health and medical
conditions, they were transferred to separate foster homes due to their respective special
needs. Mackenzie was moved to Youth Villages in Lewisburg, Tennessee. Kaitlyn was
moved to reside in a therapeutic foster home with a family in Cookeville, Tennessee, where
she remains. Thereafter, Mackenzie was relocated to reside with a family in Hohenwald,
Tennessee, where she remains.



        2
        Both children had substantial medical and mental health needs but to different degrees; thus, it was
necessary that the children be assigned different foster placements.

                                                    -2-
        In the interim, subsequent permanency plans, adopted in September 2010, March
2011, and May 2011, included requirements that Mother work with Youth Villages as a
behavioral support for Mackenzie and Kaitlyn, pay child support as previously ordered by
the court, communicate with the Shelbyville Housing Authority to obtain housing
applications, obtain job applications, and effectively parent the children by developing the
skills necessary to respond to their respective special needs. Throughout this period, the
Department provided a variety of services to assist Mother in meeting her obligations under
the permanency plans and remedying the conditions that resulted in foster care, which
services will be addressed in detail later in this opinion.

       As the months passed, the Department determined that Mother was not complying
with the plans, and the conditions that existed when the children were taken into custody
persisted. Accordingly, on January 9, 2012, the Department filed a Petition for Termination
of Parental Rights on the grounds of abandonment for failure to visit and failure to support,
substantial noncompliance with permanency plans, and persistence of conditions.

       The petition to terminate Mother’s parental rights was tried in the Juvenile Court of
Bedford County on October 12, 2012, and January 11, 2013. The court heard testimony from
numerous witnesses including Mother; Kellee Smith, a Department family service worker;
James Brinkley, a social services employee with the Department; Brandi Hampshire, an
employee with Youth Villages; Lindsey Wade, a CASA volunteer; Amy Hawkins, the foster
care counselor for Mackenzie; and Jack B., the therapeutic care foster parent for Kaitlyn.

        The juvenile court entered an order on January 22, 2013, finding the Department had
proven three grounds by clear and convincing evidence: the grounds of abandonment due to
failure to support, substantial noncompliance with the permanency plans, and persistence of
conditions. The court also found termination of Mother’s parental rights was in the best
interests of the children. Accordingly, Mother’s parental rights were terminated.

      Mother filed a timely notice of appeal. She presents four issues for our review:
whether the trial court erred in finding three grounds for termination of her parental rights
under Tennessee Code Annotated § § 36-1-13(g)(1) - (g)(3) and whether termination of
Mother’s parental rights is in the best interests of the children.

                                  S TANDARD OF R EVIEW

       Parents have a fundamental right to the care, custody and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); Hawk v. Hawk, 855 S.W.2d 573, 577 (Tenn.
1993). This right is superior to the claims of other persons and the government, yet it is not
absolute. In re S.L.A., 223 S.W.3d 295, 299 (Tenn. Ct. App. 2006).

                                             -3-
       Parental rights may be terminated only where a statutorily defined ground exists.
Tenn. Code Ann. § 36-1-113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In
re M.W.A., 980 S.W.2d 620, 622 (Tenn. Ct. App. 1998). The petitioner has the burden of
proving that there exists a statutory ground for termination, such as abandonment or failure
to remedy persistent conditions that led to the removal of the child. See Tenn. Code Ann. §
36-1-113(c)(1); Jones, 92 S.W.3d at 838. Only one ground need be proved, so long as that
ground is proved by clear and convincing evidence. See In re D.L.B., 118 S.W.3d 360, 367
(Tenn. 2003). In addition to proving one of the grounds for termination, the petitioner must
prove that termination of parental rights is in the child’s best interest. Tenn. Code Ann. §
36-1-113(c)(2); In re F.R.R., 193 S.W.3d 528, 530 (Tenn. 2006); In re A.W., 114 S.W.3d
541, 544 (Tenn. Ct. App. 2003); In re C.W.W., 37 S.W.3d 467, 475-76 (Tenn. Ct. App. 2000)
(holding a court may terminate a parent’s parental rights if it finds by clear and convincing
evidence that one of the statutory grounds for termination of parental rights has been
established and that the termination of such rights is in the best interests of the child).
Therefore, a court may terminate a person’s parental rights if (1) the existence of at least one
statutory ground is proved by clear and convincing evidence and (2) it is clearly and
convincingly established that termination of the parent’s rights is in the best interest of the
child. Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d 793, 810
(Tenn. 2007); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

       Whether a statutory ground has been proved by the requisite standard of evidence is
a question of law to be reviewed de novo with no presumption of correctness. In re B.T., No.
M2007-01607-COA-R3-PT, 2008 WL 276012, at *2 (Tenn. Ct. App. Jan. 31, 2008) (no
Tenn. R. App. P. 11 application filed) (citing In re Adoption of A.M.H., 215 S.W.3d at 810).

       The issue of substantial noncompliance with the requirements of a permanency plan
is a question of law; therefore, it is reviewed de novo with no presumption of correctness.
In re Valentine, 79 S.W.3d at 548.

                                               A NALYSIS

                   I. P ERMANENCY P LAN AND THE D EPARTMENT’S E FFORTS

      This is not a case where reasonable efforts are excused,3 therefore, we must first
determine whether the terms and goals of the permanency plans were reasonable and related
to remedying the conditions which necessitated removal of the children and whether the


        3
        The Department is not required to make reasonable efforts every time it removes a child. In certain
aggravated circumstances, such as severe child abuse, the Department is relieved of this duty. Tenn. Code
Ann. § 37-1-166(g)(4); Tenn. Code Ann. § 36-1-113(g)(7).

                                                   -4-
Department exerted reasonable efforts to assist Mother to achieve the goals and to be
reunited with her children before examining the grounds at issue.

        “Because of the prominent role that the Department plays in the lives of so many
dependent and neglected children, the Tennessee General Assembly has explicitly imposed
on the Department the responsibility to make reasonable efforts to reunify children and their
parents after removing the children from their parents’ home.” In re Tiffany B., 228 S.W.3d
148, 157-58 (Tenn. Ct. App. 2007) (citing Tenn. Code Ann. § 37-1-166). The Department’s
first obligation in this regard is to establish permanency plans, the terms of which are
“reasonable and related to remedying the conditions which necessitate foster care
placement.” In re Valentine, 79 S.W.3d at 547 (quoting Tenn. Code Ann. § 37-2-
403(a)(2)(C)). This statutory policy does not require that the Department’s effort to reunify
the family be “herculean”; nevertheless, the Department’s employees “must use their superior
insight and training to assist the parents in addressing and completing the tasks identified in
the permanency plan.” In re Giorgianna H., 205 S.W.3d 508, 519 (Tenn. Ct. App. 2006).

        Reasonable efforts are statutorily defined as the “exercise of reasonable care and
diligence by the department to provide services related to meeting the needs of the child and
the family.” Tenn. Code Ann. § 37-1-166(g)(1). In cases like this one, the factors that courts
use to determine reasonableness include: (1) the reasons for separating the parents from their
children, (2) the parents’ physical and mental abilities, (3) the resources available to the
parents, (4) the parents’ efforts to remedy the conditions that required the removal of the
children, (5) the resources available to the Department, (6) the duration and extent of the
parents’ efforts to address the problems that caused the children’s removal, and (7) the
closeness of the fit between the conditions that led to the initial removal of the children, the
requirements of the permanency plan, and the Department’s efforts. In re Tiffany B., 228
S.W.3d at 158-59 (citing In re Giorgianna H., 205 S.W.3d at 519).

       Although the Department bears a heavy responsibility with regard to reunification, the
road to reunification is a “two-way street.” State Dep’t. of Children’s Servs. v. S.M.D., 200
S.W.3d 184, 198 (Tenn. Ct. App. 2006). Parents desiring to be reunited with their children
“must also make reasonable and appropriate efforts to rehabilitate themselves and to remedy
the conditions that required the Department to remove their children from their custody.” In
re Giorgianna H., 205 S.W.3d at 519. Accordingly, even though the Department bears a
heavy responsibility to facilitate reunification, the Department does not bear the entire
responsibility. S.M.D., 200 S.W.3d at 198.




                                              -5-
                                   A. P ERMANENCY P LAN

       The children were removed from Mother’s custody due to concerns of Mother’s
physical abuse of the children, inability to control the children, inability to provide for the
children, and inability to ensure the children’s medical and mental health needs were met
appropriately. The Department also learned that Mother had no source of income and was
essentially homeless when the children were removed, in fact, Mother and the children had
been banned from one homeless shelter and a motel, and she was paying for somewhere to
stay on a day-to-day basis. Because of the above concerns, the Department developed
permanency plans with goals to ensure the children’s safety and that they were not exposed
to violent behavior, develop a routine schedule for Mother and the children, learn ways to
handle the children’s behaviors, and develop a list of rules, consequences, and rewards for
the children’s behavior. The plan also provided means to help Mother obtain suitable and
stable housing and a source of income by employment or benefits.

       We have concluded that the above requirements and goals identified in the
permanency plans were reasonable and related to remedying the conditions which
necessitated the removal of the children from Mother’s care and the resulting foster care
placement. Accordingly, the plans satisfied the requisite criteria. See In re Valentine, 79
S.W.3d at 547; see also Tenn. Code Ann. § 37-2-403(a)(2)(C).

                                 B. R EASONABLE E FFORTS

       As for the Department’s efforts to help Mother achieve the above goals, the
Department attempted to assist Mother with her mental health requirements, which was an
underlying issue that affected many of her deficiencies, by arranging and paying for a series
of mental health therapy sessions at Centerstone. The Department also arranged and paid for
classes at Centerstone to improve Mother’s parenting skills.

       James Brinkley and Kellee Smith testified on behalf of the Department about the
services provided to Mother to assist her to find employment and obtain benefits. Mr.
Brinkley testified that he called an employer on Mother’s behalf and that he advised her
about applying for disability. He also acquired employment applications for Mother.

        Ms. Smith stated that Mother was also given a resource guide notebook for Bedford
County and twelve surrounding counties that contained phone numbers and addresses for
crisis care, dental assistance, clothing help, daycare assistance, disability, education and
careers, financial help, food assistance, family counseling, housing, medical assistance,
mental health programs, legal services, prescription and transportation assistance, and
support groups in abuse help.

                                              -6-
       As for the children’s needs, the Department provided both of the children with
additional services to address their special needs, including emotional and mental health
needs. After Mackenzie completed Level III and Kaitlyn completed Level IV residential care
at Harbour Campus in Georgia, which was deemed necessary to address their respective
emotional and mental health needs, the children were assigned foster care placements in
Tennessee, to address their long term needs, where they remain.

        Considering the above facts and other relevant evidence we have not yet addressed,
we have determined the Department exerted reasonable efforts to assist Mother to achieve
the stated goals.

       We now turn our attention to the statutory grounds at issue: abandonment by failure
to support the children, substantial noncompliance with the permanency plans, and
persistence of conditions, to determine whether the evidence clearly and convincingly
establishes one or more of these grounds.

                   II. G ROUNDS FOR T ERMINATION OF P ARENTAL R IGHTS

                        A. A BANDONMENT BY F AILURE TO S UPPORT

       To find abandonment by failure to support, it must be established that the failure to
support was “willful.” In re R.L.F., 278 S.W.3d 305, 320 (Tenn. Ct. App. 2008). Failure to
pay support is “willful” if the parent “is aware of his or her duty to support, has the capacity
to provide the support, makes no attempt to provide support, and has no justifiable excuse
for not providing the support.” In Re J.J.C., 148 S.W.3d 919, 926 (Tenn. Ct. App. 2004)
(quoting In re Adoption of Muir, No. M2002–02963–COA–R3–CV, 2003 WL 22794524, at
*5 (Tenn. Ct. App. Nov. 25, 2003)). The fact the parent was not under an order to pay
support is not dispositive of the question of whether the failure is willful; the obligation to
pay support exists in the absence of a specific order. Tenn. Dep’t of Children’s Servs. v.
Culbertson, 152 S.W.3d 513, 524 (Tenn. Ct. App. 2004).

       For purposes of terminating parental rights of a parent, “abandonment” means:

       (i) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the
       parent(s) or guardian(s) of the child who is the subject of the petition for
       termination of parental rights or adoption, that the parent(s) or guardian(s)




                                              -7-
       either have willfully failed to visit or have willfully failed to support or have
       willfully failed to make reasonable payments toward the support of the child[.]

Tenn. Code Ann. § 36-1-102(1)(A)(i).

        In February 2011, Mother was ordered to pay $358 per month in child support. Mother
admitted knowing that she was under a court order to pay support and she admitted that she
made no payments after the entry of the order in February 2011 until September 2011, when
Mother remitted one payment of $100 for child support. No other payments were made prior
to the filing of the Petition to Terminate Parental Rights on January 9, 2012.

        Mother testified that she failed to make the support payments because she was unable
to work due to a disability resulting from a car accident in 1997, she was unable to obtain
employment because of her age, and that she was relying on her paramour for everything that
she needed including housing. The trial court, however, found Mother’s testimony
inconsistent for several reasons because Mother admitted that she worked for eight years
after the 1997 accident and that she did not stop working until 2005. As noted earlier, James
Brinkley and Kellee Smith provided assistance to help Mother find employment and obtain
benefits. Mr. Brinkley advised her about applying for disability and he acquired employment
applications for Mother, but to his knowledge she never applied for a job. He additionally
offered her his office to work from, he offered her internet access, and rides to pick up
applications and drop them off, but she never took him up on those offers. Ms. Smith stated
that on several occasions, she provided Mother with information about possible jobs in
addition to the possibility of vocational rehabilitation and/or filing for disability and, to her
knowledge, Mother never followed up with any of these opportunities.

       Considering the foregoing and the entire record, it has been clearly and convincingly
established that Mother was aware of her duty to support the children, that she had the ability
to provide support, and that she wilfully failed to do so. Therefore, we affirm the finding that
Mother abandoned the children by failing to support them.

            B. S UBSTANTIAL N ONCOMPLIANCE WITH THE P ERMANENCY P LANS

       Tennessee Code Annotated § 36–1–113(g)(2) authorizes termination of parental rights
for failure to comply with a parenting plan. In order for noncompliance to justify the
termination of parental rights, it must be “substantial.” In re S.H., No. M2007-01718-COA-
R3-PT, 2008 WL 1901118, at *7 (Tenn. Ct. App. Apr. 30, 2008). In conjunction with
terminating a parent’s rights on the ground of substantial noncompliance, the trial court must
find that the requirements of the permanency plan that the parent allegedly did not satisfy are
“reasonable and related to remedying the conditions which necessitate foster care

                                               -8-
placement.” In re Valentine, 79 S.W.3d at 547 (quoting Tenn. Code Ann. §
37–2–403(a)(2)(C)). The issue of substantial noncompliance with the requirements of a
permanency plan is a question of law; therefore, it is reviewed de novo with no presumption
of correctness. Id. at 546.

       The first permanency plan was adopted on April 7, 2010. Pursuant to the first and
subsequent plans, the goals of which remained consistent, Mother was to obtain suitable and
stable housing, a source of income, work with Omni Visions and the children’s placement
contacts to learn ways to handle the children’s behaviors, continue attending mental health
counseling, and develop the skills necessary to respond to Mackenzie and Kaitlyn’s special
needs. She accomplished none of these goals.

       Ms. Smith testified that Mother was living with her boyfriend, an arrangement that did
not meet the requirement that she obtain suitable and stable housing. Ms. Smith stated that
she had not seen any improvement in the children’s relationship with Mother, nor did she see
any improvement in Mother’s ability to care for the children. Ms. Smith also stated that she
did not believe Mother would ever improve or satisfy any of the goals.

        Mother acknowledged the Department tried to help with her medical condition and
admitted she had not complied with the requirement of the permanency plans to attend
mental health counseling. Mother stopped attending her therapy sessions and stopped taking
her prescribed medications, stating at trial: “I don’t feel like I need all that medicine.” She
admitted that she was living with her boyfriend and had been for approximately the last two
years and that he had no experience living with the children; in fact, she stated he had only
met the children once during a court appearance. Mother admitted that if she were to provide
anything for her children, her boyfriend would have to do it. When asked what she would do
if he forced her to leave his home, Mother said she assumed by then she would be drawing
disability. When asked if she could physically care for her children if they were returned to
her custody, Mother said that although her back keeps her immobile most of the day, she felt
confident she would be able to take care of her children. When asked if her children were
returned to her how would she address their mental health needs, she responded by saying
her mother would help with that.

       Mr. Brinkley and Ms. Hampshire both testified that the children did not interact well
with Mother during her visits and that, on at least one occasion, Kaitlyn refused to even talk
to her mother or sit at the same table, nor did she say goodbye at the end of the visit.
Although the Department arranged parenting skills classes at Centerstone, Mother never
attended the sessions. Moreover, Mother blames Kaitlyn for the children being in the
Department’s custody, and when Ms. Hampshire tried to explain Kaitlyn’s position, Mother



                                              -9-
became angry and frustrated. In Ms. Hampshire’s opinion, Mother’s parenting skills had not
improved, and in fact had gotten worse.

       Lindsey Wade, a CASA volunteer, worked with Mother and the children since they
came into the Department’s custody and issued a report on April 2, 2012, stating that
Mother’s work towards the goals of the permanency plan of counseling, finding a permanent
residence, and finding employment, had been “sporadic at best.” Although the children had
been in the Department’s custody for two years, Ms. Wade stated that Mother had made no
significant progress toward achieving the goals of the permanency plan.

       As for the Department’s efforts to help Mother achieve the above goals, the
Department attempted to assist Mother with her mental health requirements, which was an
underlying issue that affected many of her deficiencies, but, according to Ms. Smith, Mother
seldom attended her mental health therapy sessions at Centerstone, and repeatedly cancelled
appointments or merely failed to attend. She attended only four and half hours of counseling
at Centerstone from April 2010 through September 2012, and provided no valid reason why
she refused to attend her sessions on a regular basis. Mother refused to take prescribed
medication to address her mental health issues. The Department also arranged classes at
Centerstone to improve Mother’s parenting skills but she never attended these sessions.

       The foregoing, and other evidence in the record, established by clear and convincing
evidence that Mother was in substantial noncompliance with the permanency plan. Therefore,
we affirm the trial court’s finding that Mother failed to substantially comply with the
requirements of the permanency plan.

                              C. P ERSISTENCE OF C ONDITIONS

       Tennessee Code Annotated § 36-1-113(g)(3) specifies the essential elements for the
“persistent conditions” ground for termination of parental rights. It provides that grounds for
termination exist when:

       (3) The child has been removed from the home of the parent or guardian by
       order of a court for a period of six (6) months and:

              (A) The conditions that led to the child’s removal or other
              conditions that in all reasonable probability would cause the
              child to be subjected to further abuse or neglect and that,
              therefore, prevent the child’s safe return to the care of the
              parent(s) . . . , still persist;
              (B) There is little likelihood that these conditions will be

                                             -10-
              remedied at an early date so that the child can be safely returned
              to the parent(s) . . . in the near future; and
              (C) The continuation of the parent . . . and child relationship
              greatly diminishes the child’s chances of early integration into
              a safe, stable and permanent home; . . .

Id.

        The evidence in this record, which we summarized earlier in this opinion, clearly and
convincingly established that Mother made no material changes to the conditions that existed
when the children were removed in 2010, that there is little likelihood that these conditions
will be remedied at an early date so that the children may be safely returned to Mother in the
near future, and that the continuation of the parent and child relationship greatly diminishes
the children’s chances of early integration into a safe, stable and permanent home. For these
reasons, we affirm the trial court’s finding that the Department proved the “persistent
conditions” ground for termination of Mother’s parental rights by clear and convincing
evidence, pursuant to Tennessee Code Annotated § 36-1-113(g)(3).

                              II. B EST INTEREST OF THE C HILD

        The Tennessee General Assembly has provided a list of factors for the court to
consider when conducting a best interest of the child analysis. See Tenn. Code Ann. § 36-1-
113(i)(1)-(9). The nine statutory factors, which are well known and need not be repeated
here, are not exclusive or exhaustive, and other factors may be considered by the court. See
In re M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). Moreover, not every statutory
factor need apply; a finding of but a few significant factors may be sufficient to justify a
finding that termination of the parent child relationship is in the child’s best interest. See In
re M.A.R., 183 S.W.3d at 667. The child’s best interest is to be determined from the
perspective of the child rather than the parent. See State Dep’t of Children’s Servs. v. L.H.,
No. M2007-00170-COA-R3-PT, 2007 WL 2471500, at *7 (Tenn. Ct. App. Dec. 3, 2007)
(citing White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004)).

        Lindsey Wade, the CASA volunteer who had worked with the children since they
came into the Department’s custody, testified they were doing “world’s better.” She also
stated that Mackenzie expressed to her that she would like to be adopted by her current
family, and the foster parents wished to adopt her. She said that Kaitlyn, who still needs help,
wants to be adopted and that Kaitlyn “was so adamant about it, that she wanted to write a
letter to make sure that she didn’t have to visit with her mother anymore.” Unfortunately,
Kaitlyn’s foster family is a therapeutic foster family, they are not an adoptive family, and
therefore, the are not in a position to consider adoption.

                                              -11-
        Jack B., Kaitlyn’s therapeutic foster parent, testified that when Kaitlyn first entered
his home she exhibited all types of extreme behavior, including: speaking in a demonic voice,
being defiant at almost every action, adopting a head-down position, demonstrating feral
eating habits, including eating with both hands, throwing and hitting things, and regularly
occurring outbursts that would last four or five hours at a time. She was on seven different
medications when she arrived but she is now only on two medications. Her behaviors, he
stated, have improved, and most of her present needs are believed to be connected to her
foundational diagnosis of autism. He also stated that Kaitlyn had improved immensely in her
ability to attend school without incident.

       Ms. Wade recommended that Mother’s parental rights be terminated because the
children had been in custody for two years, and no significant progress had been made
towards the goals of the permanency plan.

       Brandi Hampshire, an employee of Youth Villages, testified that Kaitlyn wants to be
adopted and does not want to go back to her mother. Ms. Hampshire also testified that
Kaitlyn’s “afraid that she will be abused by her mother if she’s returned.”

       In this case, the evidence clearly and convincingly established that Mother failed to
make an adjustment in circumstance to provide a safe and stable home for the children. See
Tenn. Code Ann. § 36-1-113(i)(1). Further, to allow the children to return to Mother, which
could not be considered until she makes many positive changes and becomes a responsible
parent, which Mother has repeatedly failed to do, would subject the children to more
uncertainty and instability. Moreover, it would require the removal of the children from
environments where their conditions have dramatically improved and they are much happier
and healthier. Id. § 36-1-113(i)(5).

       Considering these relevant factors from the children’s perspective, the evidence
clearly and convincingly established that it is in the children’s best interests that Mother’s
parental rights be terminated.

                                      I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed to Mother.


                                                       ______________________________
                                                       FRANK G. CLEMENT, JR., JUDGE



                                             -12-